No. 07-16-00302-CR


In re Anthony James, Relator               §     Original Proceeding

                                           §     August 29, 2016

                                           §     Opinion Per Curiam

                                           §

                                 J U D G M E N T


      Pursuant to the opinion of the Court dated August 29, 2016, it is ordered,

adjudged and decreed that relator’s petition for writ of mandamus is hereby denied.


                                         oOo